This is an appeal from an order at Special Term denying plaintiff’s motion for summary judgment pursuant to rules 113 and 114 of the Rules of Civil Practice. The plaintiff sues to recover sums of money alleged to have been advanced over a period of several months, for the use and benefit of the defendant, in payment of various bills owed by the defendant to its creditors. The defendant admits that the plaintiff expended a substantial sum of money in that manner, but asserts it is without information as to the precise amount advanced. It states that the funds so advanced were to be deemed an investment. No agreement, oral or written, express or implied is either alleged in the defendant’s answer or set forth in the papers submitted in opposition to the motion. The recitals in the affidavits to the effect that after the moneys had been advanced and expended, there were negotiations for the issuance to plaintiff of stock of the corporate defendant in exchange for these funds, cannot serve to create a binding contract in the face of the virtual admission that there was no meeting of the minds of the parties and no consummation of the negotiations (see Miller v. Sehloss, 218 N. Y. 400, 406, 407; St. Regis Paper Co. v. Hubbs <& Hastings Paper Co., 235 N. Y. 30, 36). No triable issue is therefore presented. Order unanimously reversed, the motion for summary judgment granted and the matter remitted to Special and Trial Term for assessment of damages. 'Settle order on notice. Concur — Botein, J. P., Frank, Valente and McNally, JJ.